IN THE SUPREME COURT OF PENNSYLVANIA
                                WESTERN DISTRICT


BRIAN GALLAGHER,                               : No. 87 WAL 2017
                                               :
                      Petitioner               :
                                               : Petition for Allowance of Appeal from
                                               : the Order of the Superior Court
                v.                             :
                                               :
                                               :
GEICO INDEMNITY COMPANY,                       :
                                               :
                      Respondent               :


                                          ORDER


PER CURIAM



         AND NOW, this 8th day of August, 2017, the Petition for Allowance of Appeal is

GRANTED. The issues, as stated by the Petitioner, are:
      (1) Whether the “household vehicle exclusion” violates Section 1738 of the
          Pennsylvania Motor Vehicle Financial Responsibility Law (MVFRL) where
          GEICO issued all household policies and unilaterally decided to issue two
          separate policies, when the insured desired stacking, elected stacking,
          paid additional premiums for stacking and never knowingly waived
          stacking of underinsured motorist benefits?
(2)      Whether the “household vehicle exclusion” impermissibly narrows or conflicts

with the statutory mandates of the Pennsylvania Motor Vehicle Financial Responsibility

Law and the evidence of record is that GEICO was fully aware of the risks of insuring a

motorcycle in the same household as other family vehicles but unilaterally decided to

write a separate motorcycle policy?